   Case 20-10630-amc       Doc 60      Filed 02/26/21 Entered 02/26/21 14:57:30              Desc Main
                                       Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Deshawnda L. Williams fka Deshawnda L
Sutherland
                            Debtor(s)                                          CHAPTER 13

PENNSYLVANIA HOUSING FINANCE AGENCY,
its successors and/or assigns
                              Movant
                 vs.                                                         NO. 20-10630 AMC

Deshawnda L. Williams fka Deshawnda L Sutherland
                             Debtor(s)

Scott F. Waterman                                                          11 U.S.C. Section 362
                             Trustee


                                    PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Certification of Default of PENNSYLVANIA HOUSING FINANCE AGENCY,
which was filed with the Court on or about February 11, 2021 (Document No. 58).
                                                   Respectfully submitted,

                                                   /s/ Rebecca A. Solarz, Esq._
                                                   Rebecca A. Solarz, Esq.
                                                   KML Law Group, P.C.
                                                   BNY Mellon Independence Center
                                                   701 Market Street, Suite 5000
                                                   Philadelphia, PA 19106

February 26, 2021
